Case 20-30869-KLP              Doc 4      Filed 02/20/20 Entered 02/20/20 16:27:51             Desc Main
                                          Document      Page 1 of 1



                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION

IN RE:

ROBERT S. WATKINS,                                                   CASE NO. 20-30869-KLP
          DEBTOR.                                                    CHAPTER 11


                                  _________________________________

                   NOTICE OF APPOINTMENT OF SUBCHAPTER V TRUSTEE
                           __________________________________

         Pursuant to 11 U.S.C. § 1183(a), the United States Trustee has appointed the following

qualified individual as Subchapter V trustee in the above-captioned case:

         Peter J. Barrett
         Kutak Rock LLP
         901 E. Byrd St., Ste 1000
         Richmond, VA 23219
         (804) 644-1700
         peter.barrett@kutakrock.com

         The trustee’s verified statement of disinterestedness and anticipated rate of compensation

is attached to this notice.

                                                              John P. Fitzgerald, III
                                                              Acting United States Trustee


 February 20, 2020                                      By:   /s/ Kenneth N. Whitehurst, III
                                                              Office of the U.S. Trustee
                                                              200 Granby Street
                                                              Room 625, Federal Building
                                                              Norfolk, VA 23510
                                                              (757) 441-6012


Kenneth N. Whitehurst, III, Esq., AUST, VSB No. 48919
Shannon Pecoraro, Esq., VSB No. 46864
Office of the United States Trustee
701 East Broad Street, Suite 4304
Richmond, VA 23219
(804) 771-2310
